DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 20 February 2020.  This communication is the first action on merits.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are original.
Claims 1-17 are currently pending and have been examined.

Priority
The application 16/784,854 filed on 20 February 2020 claims priority from US provisional application 62/802,924 filed on 8 February 2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 20 February 2020 has been acknowledged by the Office.

Claim Interpretation
The term ‘warm start from a previous day’ has a particular definition in the Applicant’s specification.  See ¶[0022] “The inventors developed a simple strategy to use previous day commitment solution to generate MIP start and lazy constraint for CPLEX and Gurobi solvers.  The inventors define it as ‘warm start from previous day’.  The Office is interpreting a ‘warm start from a previous day’ as using the previous day commitment solution to generate mixed integer programming start and lazy constraint settings.

Claim Objections
Claims 1-2, 7-8, 10, 12, and 15-16 are objected to because of the following informalities.  Appropriate correction is required.
Claims 1-2, 7-8, 12, 15-16
Claims 1-2, 7-8, 12, 15-16 each include the phrase "and/or" and it is unclear which the Applicant intends to claim. For the purpose of examination the Office will interpret ‘and/or’ as referring to either ‘and’ or alternatively ‘or’, however the Office recommends amending to remove "and/or" and to replace with either "and" or "or" to reflect the Applicant’s intention.
Claim 10:
Claim 10 includes the limitation “utilizing previous day commitment solution” which is missing the word “a” between “utilizing” and “previous”.  The Office recommends amending to resolve this omission.
Claims 12 and 15:
Claims 12 and 15 include the abbreviations SCUC and SCED without first expanding the limitations in either this claim or a claim which this claim depends on. Note that while claim 1 expands these abbreviations, neither claim 12 or claim 15 depend on claim 1. The Office recommends expanding out what each limitations represents the first time an abbreviation is introduced in a claim (similar to the language in claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 11, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5
Claims 3 and 5 contain the trademark/trade names ‘CPLEX’ and ‘Gurobi’.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the mixed integer programming solvers and, accordingly, the identification/description is indefinite.
Claims 4-5:
Claim 4-5 recites the limitation "the plurality of solvers" in line 2.  There is insufficient antecedent basis for this limitation in the claim, or the dependent claim 5.  For the purpose of examination, this will be interpreted as referring to ‘one or more mixed integer programming solvers’ in claim 1.
Claim 6:
Claim 6 recites the limitation "the plurality of solvers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, this will be interpreted as referring to ‘one or more mixed integer programming solvers’ in claim 1.
Claim 11:
The term “better hints” in claim 11 is a relative term which renders the claim indefinite. The term “better hints” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, ‘better hints’ will be interpreted as constraint hints.
Claim 11 recites the limitation "the improved solution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14:
The term “better hints” in claim 14 is a relative term which renders the claim indefinite. The term “better hints” is not defined by the claim, the specification does not provide a standard for ascertaining the For the purpose of examination, ‘better hints’ will be interpreted as constraint hints.
Claim 14 recites the limitation "the improved solution" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15:
The term “better hints” in claim 15 is a relative term which renders the claim indefinite. The term “better hints” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, ‘better hints’ will be interpreted as constraint hints.
Claim 15 recites the limitation "the improved solution" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17:

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-8, 10-17 recite a method; and claim 9 recites a controller.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1-17 recite an abstract idea. Independent claim 1 recites: operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants, a plurality of consumers; administer[ing] the market for the power generation participants solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing; and performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting. Independent claim 9 recites: administering a market for power generation participants and consumers on an electrical power grid, performing the method of claim 1. Independent claim 12 recites: operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants, a plurality of consumers; administer[ing] the market for the power generation participants and the consumers on the electrical power grid, the method including: solving SCUC and/or SCED for market clearing; and utilizing previous day commitment solution to generate warm start and lazy constraints. Independent claim 15 recites: operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants, a plurality of consumers; administer[ing] the market for the power generation participants and the consumers on the electrical power grid, the method including: solving SCUC and/or SCED for market clearing; improving a steering case through historic data analysis; and providing better hints with the improved solution. The claim(s) as a whole recite methods of organizing human activities / mental processes / mathematical concepts.
First, the limitations of operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants, a plurality of consumers; a controller for administering a market for power generation participants and consumers on an electrical power grid; providing, by the controller, one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing; and performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers; utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers; and improving a steering case in the one or more solvers through historic data analysis; and providing better hints with the improved solution are methods of organizing human activities.  For instance, the claims are similar to an independent service operator manager analyzing historic data and data available to adjust constraints and commit resources regarding participants and consumers to meet load and market requirements on an electric power grid. 
Second, the limitations of operating an electrical power grid; administering a market for power generation participants and consumers on an electrical power grid; providing, by the controller, one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing; and performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers; utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers; and improving a steering case in the one or more solvers through historic data analysis; and providing better hints with the improved solution as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a controller, and one or more mixed integer programming (MIP) solvers, nothing in the claim element precludes the step from practically being performed in the mind, or in the mind with the assistance of pen and paper.  For example, but for the generic / general-purpose computer language, operating / administering in the context of this claim encompasses a user manually judging how to manage an electrical power grid and its participants and consumers; solving in the context of this claim encompasses a user manually evaluating and judging SCUC and SCED for markets; utilizing / generating in the context of this claim encompasses a user manually judging constraints; improving in the context of this claim encompasses a user manually evaluating historic data to judge changes to a steering case; providing in the context of this claim encompasses judging a solution. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the 
	Third, the providing, by the controller, one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing limitations recite a mathematical formula or calculation that is used to solve SCUC and SCED.  Thus, the claim recites a mathematical concept.  Note that in this claim, the solving step is determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts (e.g. mathematical calculations) but for the recitation of generic computer components, then it falls within the ‘Mathematical Concepts’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. controller, one or more mixed integer programming (MIP) solvers) does not take the claims out of methods of the organizing human activity / mental processes / mathematical concepts grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 / 9 / 12 / 15 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activity / mental processes / mathematical concepts in a computer environment.  The claimed computer components (i.e. controller, one or more mixed integer programming (MIP) solvers) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process. Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Note that there are no particular steps recited regarding the mixed integer programming (MIP) solvers for solving SCUC or SCED.  Without any technical details, the additional element regarding one or more mixed integer programming (MIP) solvers here does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. mixed integer programming), which is not a practical application.  See MPEP 2106.04 (d) and 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
providing electric power / drawing electrical power and its limitations of a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid are recited at a high level of generality, and amount to insignificant extra-solution activities which are not a practical application. See MPEP 2106.04(d) and 2106.05(g). Nothing is performed with physically provided electric power or physically drawn electrical power in the claims. At best, the electric power provided by the participants to the grid and drawn by the consumers is only being used in the claims to clarify power generation participants and the consumers with respect to the electrical power grid and market. Also, these limitations are only present in the preamble and the acts of providing and drawing are not claimed as active method steps in the body of the claims.  Hence, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (controller, one or more mixed integer programming (MIP) solvers); and adding high-level extra-solution and/or post-solution activities (providing electric power / drawing electrical power). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using controller, one or more mixed integer programming (MIP) solvers to perform operating, providing / solving, performing data analytics, utilizing / generating, improving / analysis, and providing better hints amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP Flook). Hence, these features do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the providing electric power / drawing electrical power are recited at a high level of generality amount to insignificant extra-solution activities (i.e. electrical power grid activities). The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  Nothing is performed with physically provided electric power or physically drawn electrical power in the claims. At best, the electric power provided by the participants to the grid and electrical power drawn by the consumers is only being used in the claims to clarify power generation participants and the consumers with respect to the electrical power grid and market. Also, these limitations are only present in the preamble and the acts of providing and drawing are not claimed as active method steps in the body of the claims. See the Applicant’s specification ¶[0002], ¶[0077] describing the additional element of electricity producers and users and energy transfers at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.

Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 9, 12, 15, and further considering the addition of dependent claims 2-11, 13-14, 16-17. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The limitation providing a distributed solving framework to select among a plurality of the solvers and/or solution strategies is further directed to a method of organizing human activity (i.e. commercial interactions, business relations, managing personal behavior or interactions between people) as described in the independent claim. The recitation of a distributed solving framework 
Dependent claim 3: The limitation wherein the one or more solvers include CPLEX and Gurobi solvers merely narrows the previously recited abstract idea limitations.  See Applicant specification background ¶[0002] noting CPLEX as a solver that has been in use since 2009, and ¶[0026] discussing CPLEX and Gurobi as commercially available solvers. For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 4: The limitations producing performance distribution profiles for the plurality of solvers; and comparing the profiles using a distributed framework are further directed to a method of organizing human activity (i.e. commercial interactions, business relations, managing personal behavior or interactions between people) / mathematical concept (i.e. mathematical relationships, mathematical calculations) as described in the independent claim. The recitation of a distributed framework is computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 5: The limitation wherein the profiles include: CPLEX cold start; CPLEX warm start from previous day; Gurobi cold start; and Gurobi warm start from a previous day merely narrows the previously recited abstract idea limitations.  See Applicant specification background ¶[0002] noting CPLEX as a solver that has been in use since 2009, and ¶[0026] discussing CPLEX and Gurobi as commercially available solvers. For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 6: The limitation wherein the plurality of solvers are solved in parallel using a distributed framework merely narrows the previously recited abstract idea limitations. The recitation of a distributed framework is computer components recited at a high level of generality and amounts to 
Dependent claim 7: The limitation receiving from a user selections of one or more different solvers and/or one or more different initial solutions to compare utilizing a distributed framework is further directed to a method of organizing human activity (business relations, managing personal behavior or interactions between people) as described in the independent claim. The recitation of a distributed framework is computer components recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 8: The limitation of automating selections of one or more different solvers and/or of one or more different initial solutions to compare utilizing a distributed framework is further directed to a method of organizing human activity (commercial interactions, business relations, managing personal behavior or interactions between people) as described in the independent claim. The recitation of a distributed framework represents computer component(s) recited at a high level of generality, along with ‘automating’, both amount to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 10 and 17: The limitation of utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers is further directed to a method of organizing human activity (commercial interactions, business relations, managing personal behavior or interactions between people) and/or mental processes (judgment) as described in the independent claim. The recitation of the one or more solvers represent a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 11 and 14: The limitations of improving a steering case in the one or more solvers through historic data analysis; and providing better hints with the improved solution are further directed to methods of organizing human activities (commercial interactions, business relations, managing personal behavior or interactions between people) and/or mental processes (evaluation, judgment) as described in the independent claim. The recitation of the one or more solvers represent a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 13 and 16: The performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers is further directed to a method of organizing human activity (commercial interactions, business relations, managing personal behavior or interactions between people) and/or mental processes (evaluation, judgment) as described in the independent claim. The recitation of the one or more solvers represent a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on generic computers. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea
Therefore claims 1, 9, 12, and 15, and the dependent claims 2-8, 10-11, 13-14, 16-17 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-17 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication 2016/0098794 A1 to Mokhtari et al.
Claim 1:
	Mokhtari, as shown, discloses the following:
A method for operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid (Mokhtari ¶[0011], ¶[0034], ¶[0067] details the electricity grid, electricity market with market participants that include load entities and generation entities), and a controller that administers the market for the power generation participants and the consumers on the electrical power grid (Mokhtari Fig 4, ¶[0034], ¶[0043-50] details the workflow controller managing the market data, resource commitments, power flows for load entities and generation entities, settlement prices, and market commodity clearing to downstream systems), the method including: 
providing, by the controller, one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing (Mokhtari Fig 4, ¶[0017-19], ¶[0043-50], ¶[0053-55] details the workflow controller facilitating execution of market clearing with the SCUC engine and SCED engine for market economic efficiency regarding resource commitment and energy awards, and using mixed integer linear programming solvers); and 
performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers (Mokhtari ¶[0011], ¶[0015-17], ¶[0020-21], ¶[0035] details performing analysis on base case power flows and incremental solutions including performing Network Analysis (NA) with SCUC and SCED to improve resource dispatch quality; and performing analysis on final solutions or intermediate 
Claim 9:
Mokhtari, as shown, discloses the following:
A controller for administering a market for power generation participants and consumers on an electrical power grid (Mokhtari Fig 4, ¶[0034], ¶[0043-50], ¶[0067] details the workflow controller managing the market data, resource commitments, power flows for load entities and generation entities, settlement prices, and market commodity clearing to downstream systems), 
the controller performing the method of claim 1 (Mokhtari Fig 4, ¶[0017-19], ¶[0043-50], ¶[0053-55] details providing one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing; and ¶[0011], ¶[0015-17], ¶[0020-21], ¶[0035] details performing data analytics to improve quality of an initial commitment solution).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 9-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2019/0286993 A1 to Pan et al.  
The applied Pan reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference 
Claim 1:
	Pan, as shown, discloses the following:
A method for operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid, and a controller that administers the market for the power generation participants and the consumers on the electrical power grid (Pan ¶[0040-41], ¶[0272], ¶[0277] details the power grid includes nodes representing participants with loads and generators that participate in a market for electricity administered by the RTO/ISO, and controller of the market and computing environment), the method including: 
providing, by the controller, one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing (Pan ¶[0008-9], ¶[0036], ¶[0182-183] details providing CPLEX, Gurobi, or other mixed integer programming solvers to solve SCUC problems, and also solving SCED); and 
performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers (Pan ¶[0165], ¶[0170] detailing using enhanced polishing algorithms and neighborhood search to improve lazy constraint settings to reach good solutions).
Claim 2:
	Pan, as shown above, details the limitations of claim 1. Pan also discloses the following:
providing a distributed solving framework to select among a plurality of the solvers and/or solution strategies (Pan Fig 4, ¶[0036] details implementing the solution with multiple solvers including CPLEX and Gurobi).
Claim 3:
	Pan, as shown above, details the limitations of claim 1. Pan also discloses the following:
wherein the one or more solvers include CPLEX and Gurobi solvers (Pan ¶[0036] details the solvers include CPLEX and Gurobi).
Claim 4:
	Pan, as shown above, details the limitations of claim 1. Pan also discloses the following:
producing performance distribution profiles for the plurality of solvers (Pan Fig 4, ¶[0063-65], ¶[0068] details the concurrent optimizer collecting solutions generated by the different nodes/threads and different solvers, i.e. distribution profiles); and 
comparing the profiles using a distributed framework (Pan ¶[0063-65] details determining the best solution by collecting the solutions generated by each of the different threads).
Claim 6:
	Pan, as shown above, details the limitations of claim 1. Pan also discloses the following:
wherein the plurality of solvers are solved in parallel using a distributed framework (Pan Fig 4, ¶[0063], ¶[0067-68] details solving the SCUC problem using different solvers in parallel to compute different portions together across different resources; and collect solutions and determine the best solution from among them).
Claim 9:
Pan, as shown, discloses the following:
A controller for administering a market for power generation participants and consumers on an electrical power grid (Pan ¶[0272], ¶[0277] details a controller), 
the controller performing the method of claim 1 (Pan ¶[0008-9], ¶[0036], ¶[0182-183] details providing one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing; and ¶[0165], ¶[0170] details performing data analytics and a lazy constraint setting).
Claim 10:
Pan, as shown above, details the limitations of claim 1. Pan also discloses the following:
utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers (Pan ¶[0169-170] details using the results of the previous day in the neighborhood searching algorithm as warm start and lazy constraint settings).
Claim 11:
	Pan, as shown above, details the limitations of claim 1. Pan also discloses the following:
improving a steering case in the one or more solvers through historic data analysis (Pan ¶[0096], ¶[0164], ¶[0258] details seeding and starting algorithms with inputs based on prior historical solutions to the MIP problem for binary and continuous variables); 
and providing better hints with the improved solution (Pan Fig 7, ¶[0250], ¶[0259] details providing hints by neighborhood searching).
Claim 12:
	Pan, as shown, discloses the following:
A method for operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid, and a controller that administers the market for the power generation participants and the consumers on the electrical power grid (Pan ¶[0040-41], ¶[0272], ¶[0277] details the power grid includes nodes representing participants with loads and generators that participate in a market for electricity administered by the RTO/ISO, and controller of the market and computing environment), the method including: 
providing, by the controller, one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing (Pan ¶[0008-9], ¶[0036], ¶[0182-183] details providing CPLEX, Gurobi, or other mixed integer programming solvers to solve SCUC problems, and also solving SCED); and 
utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers (Pan ¶[0169-170] details using the results of the previous day in the neighborhood searching algorithm as warm start and lazy constraint settings).
Claim 13:
	Pan, as shown above, details the limitations of claim 12. Pan also discloses the following:
performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers (Pan ¶[0165], ¶[0170] detailing using enhanced polishing algorithms and neighborhood search to improve lazy constraint settings to reach good solutions).
Claim 14:
	Pan, as shown above, details the limitations of claim 12. Pan also discloses the following:
improving a steering case in the one or more solvers through historic data analysis (Pan ¶[0096], ¶[0164], ¶[0258] details seeding and starting algorithms with inputs based on prior historical solutions to the MIP problem for binary and continuous variables); 
and providing better hints with the improved solution (Pan Fig 7, ¶[0250], ¶[0259] details providing hints by neighborhood searching).
Claim 15:
	Pan, as shown, discloses the following:
A method for operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid, and a controller that administers the market for the power generation participants and the consumers on the electrical power grid (Pan ¶[0040-41], ¶[0272], ¶[0277] details the power grid includes nodes representing participants with loads and generators that participate in a market for electricity administered by the RTO/ISO, and controller of the market and computing environment), the method including: 
providing, by the controller, one or more mixed integer programming (MIP) solvers for solving security constrained unit commitment (SCUC) and/or security constrained economic dispatch (SCED) for market clearing (Pan ¶[0008-9], ¶[0036], ¶[0182-183] details providing CPLEX, Gurobi, or other mixed integer programming solvers to solve SCUC problems, and also solving SCED); and 
improving a steering case in the one or more solvers through historic data analysis (Pan ¶[0096], ¶[0164], ¶[0258] details seeding and starting algorithms with inputs based on prior historical solutions to the MIP problem for binary and continuous variables); 
and providing better hints with the improved solution (Pan Fig 7, ¶[0250], ¶[0259] details providing hints by neighborhood searching).
Claim 16:
	Pan, as shown above, details the limitations of claim 15. Pan also discloses the following:
performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers (Pan ¶[0165], ¶[0170] detailing using enhanced polishing algorithms and neighborhood search to improve lazy constraint settings to reach good solutions).
Claim 17:
	Pan, as shown above, details the limitations of claim 15. Pan also discloses the following:
utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers (Pan ¶[0169-170] details using the results of the previous day in the neighborhood searching algorithm as warm start and lazy constraint settings).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al. in view of “Improving Large Scale Day-Ahead Security Constrained Unit Commitment Performance”, IEEE Transactions on Power Systems, Vol 31 (2016) to Chen et al. (Citation 2 on 20 December 2020 IDS).
Claim 2:
	Mokhtari, as shown above, teaches the limitations of claim 1.  Mokhtari does not explicitly state, but Chen teaches the following:
providing a distributed solving framework to select among a plurality of the solvers and/or solution strategies (Chen pg. 4734 col 2 ¶3 beginning “Solving a deterministic MISO day-ahead…”, pg. 4738 col 1 ¶6 beginning “This vertical decomposition approach…” and col 2 ¶4-5 beginning “DA commitment requires an iterative decision…” details CPLEX and Gurobi solvers, and a plurality of strategies involving lazy constraints and relaxing binding constraints and binary reduction and decomposition with incremental solving).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3:
	Mokhtari, as shown above, teaches the limitations of claim 1.  Mokhtari does not explicitly state, but Chen teaches the following:
wherein the one or more solvers include CPLEX and Gurobi solvers (Chen pg. 4734 col 2 ¶3 beginning “Solving a deterministic MISO day-ahead…”, pg. 4738 col 1 ¶6 beginning “This vertical decomposition approach…” details CPLEX and Gurobi solvers).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the one or more solvers include CPLEX and Gurobi solvers as taught by Chen with the teachings of Mokhtari, with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the one or more solvers include CPLEX and Gurobi solvers as taught by Chen in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:

automating selections of one or more different solvers and/or of one or more different initial solutions to compare utilizing a distributed framework (Chen pg. 4737 col 1 ¶1 beginning “The Binary Reduction approach can start with any commitment…”, pg. 4739 Table 1, pg. 4741 col 1 ¶5 beginning “The Binary Reduction method…” through col 2 ¶3 details when the full CPLEX MIP is having difficulty then starting the Binary Reduction method which includes starting from the previous day’s solution or from any cases solved earlier in the same day (i.e. one different initial solution), and comparing of the full MIP model results to the binary reduction results).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include automating selections of one or more different initial solutions to compare utilizing a distributed framework as taught by Chen with the teachings of Mokhtari, with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include automating selections of one or more different initial solutions to compare utilizing a distributed framework as taught by Chen in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10:
Mokhtari, as shown above, teaches the limitations of claim 1. With respect to the following:
utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers.
Mokhtari, as shown in ¶[0016], ¶[0053-55], ¶[0062], ¶[0185] details utilizing the previous time interval as the starting point for optimal awards for market commodities, using mixed integer linear programming and quadratic programming solvers, and creating study environments of any final solution and editing the input data to analyze the results; and accounting for startup costs for warmth states, 
Claim 11:
 Mokhtari, as shown above, teaches the limitations of claim 1. Mokhtari also teaches the following:
improving a steering case in the one or more solvers through historic data analysis (Mokhtari ¶[0035], ¶[0015-17], ¶[0185] details using the previous time interval (historic data) as the starting point to determine market commodities and prices and building ramping and inter-temporal constraints; and also analyzing any final solution from market runs including viewing / editing input data and analyzing intermediate results for study; and
Mokhtari does not explicitly state, but Chen teaches the following:
providing better hints with the improved solution (Chen pg. 4734 col 2 ¶3 beginning “Solving a deterministic MISO day-ahead SCUC…”, pg. 4738 col 1 ¶7 beginning “This vertical decomposition approach…”, pg. 4740 col 1 ¶1-2 beginning “…very effective when there are only generation resources…” details providing lazy constraint functions that provide constraint hints to the solver).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing better hints with the improved solution as taught by Chen with the teachings of Mokhtari, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 12:
Mokhtari, as shown, teaches the following:
A method for operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid (Mokhtari ¶[0011], ¶[0034], ¶[0067] details the electricity grid, electricity market with market participants that include load entities and generation entities), and a controller that administers the market for the power generation participants and the consumers on the electrical power grid (Mokhtari Fig 4, ¶[0034], ¶[0043-50] details the workflow controller managing the market data, resource commitments, power flows for load entities and generation entities, settlement prices, and market commodity clearing to downstream systems), the method including: 
providing, by the controller, one or more mixed integer programming (MIP) solvers for solving SCUC and/or SCED for market clearing (Mokhtari Fig 4, ¶[0017-19], ¶[0043-50], ¶[0053-55] details the workflow controller facilitating execution of market clearing with the SCUC engine and SCED engine for market economic efficiency regarding resource commitment and energy awards, and using mixed integer linear programming solvers); and 
With respect to the following:
utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers.

Claim 13:
Mokhtari in view of Chen, as shown above, teach the limitations of claim 12.  Mokhtari also teaches the following:
performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers (Mokhtari ¶[0011], ¶[0015-17], ¶[0020-21], ¶[0035] details performing analysis on base case power flows and incremental solutions including performing Network Analysis (NA) with SCUC and SCED to improve resource dispatch quality; and performing analysis on final solutions or intermediate results created for objectives and strategies of analysis which can lead to selecting a new final solution, with the goal to improve solution quality).
Claim 14:
Mokhtari in view of Chen, as shown above, teach the limitations of claim 12.  Mokhtari also teaches the following:
improving a steering case in the one or more solvers through historic data analysis (Mokhtari ¶[0035], ¶[0015-17], ¶[0185] details using the previous time interval (historic data) as the starting point to determine market commodities and prices and building ramping and inter-temporal constraints; and also analyzing any final solution from market runs including viewing / editing input data and analyzing intermediate results for study; and
Mokhtari does not explicitly state, but Chen teaches the following:
providing better hints with the improved solution (Chen pg. 4734 col 2 ¶3 beginning “Solving a deterministic MISO day-ahead SCUC…”, pg. 4738 col 1 ¶7 beginning “This vertical decomposition approach…”, pg. 4740 col 1 ¶1-2 beginning “…very effective when there are only generation resources…” details providing lazy constraint functions that provide constraint hints to the solver).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing better hints with the improved solution as taught by Chen with the teachings of Mokhtari (in view of Chen), with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing better hints with the improved solution as taught by Chen in the system of Mokhtari (in view of Chen), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 15:
Mokhtari, as shown, teaches the following:
A method for operating an electrical power grid where the electrical power grid includes an electrical power grid, a plurality of power generation participants providing electric power to the electrical power grid, a plurality of consumers drawing electrical power from the electrical power grid (Mokhtari ¶[0011], ¶[0034], ¶[0067] details the electricity grid, electricity market with market 
providing, by the controller, one or more mixed integer programming (MIP) solvers for solving SCUC and/or SCED for market clearing (Mokhtari Fig 4, ¶[0017-19], ¶[0043-50], ¶[0053-55] details the workflow controller facilitating execution of market clearing with the SCUC engine and SCED engine for market economic efficiency regarding resource commitment and energy awards, and using mixed integer linear programming solvers); and 
improving a steering case in the one or more solvers through historic data analysis (Mokhtari ¶[0035], ¶[0015-17], ¶[0185] details using the previous time interval (historic data) as the starting point to determine market commodities and prices and building ramping and inter-temporal constraints; and also analyzing any final solution from market runs including viewing / editing input data and analyzing intermediate results for study; and
Mokhtari does not explicitly state, but Chen teaches the following:
providing better hints with the improved solution (Chen pg. 4734 col 2 ¶3 beginning “Solving a deterministic MISO day-ahead SCUC…”, pg. 4738 col 1 ¶7 beginning “This vertical decomposition approach…”, pg. 4740 col 1 ¶1-2 beginning “…very effective when there are only generation resources…” details providing lazy constraint functions that provide constraint hints to the solver).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing better hints with the improved solution as taught by Chen with the teachings of Mokhtari, with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing better hints with the improved solution as taught by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
Mokhtari in view of Chen, as shown above, teach the limitations of claim 15.  Mokhtari also teaches the following:
performing data analytics to improve quality of an initial commitment solution and/or a lazy constraint setting for the one or more solvers (Mokhtari ¶[0011], ¶[0015-17], ¶[0020-21], ¶[0035] details performing analysis on base case power flows and incremental solutions including performing Network Analysis (NA) with SCUC and SCED to improve resource dispatch quality; and performing analysis on final solutions or intermediate results created for objectives and strategies of analysis which can lead to selecting a new final solution, with the goal to improve solution quality).
Claim 17:
Mokhtari in view of Chen, as shown above, teach the limitations of claim 15.  With respect to the following:
utilizing previous day commitment solution to generate warm start and lazy constraints for the one or more solvers.
Mokhtari, as shown in ¶[0016], ¶[0053-55], ¶[0062], ¶[0185] details utilizing the previous time interval as the starting point for optimal awards for market commodities, using mixed integer linear programming and quadratic programming solvers, and creating study environments of any final solution and editing the input data to analyze the results; and accounting for startup costs for warmth states, suggesting but does not explicitly state utilizing the previous day commitment solution to generate warm start and lazy constraints for the one or more solvers.  However, Chen teaches this limitation, utilizing the previous day’s solution with the Binary Reduction approach to solve SCUC, and also providing lazy constraints for CPLEX and Gurobi solvers to reduce the number of iterations (Chen pg. 4737 col 1 ¶1-2 beginning “The Binary Reduction approach can start with any commitment solution…”, pg. 4738 col 1 ¶7 .

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al. in view of “Comparison of Commercial MIP Solvers and an Adaptive Memory (Tabu Search) Procedure for a Class of 0-1 Integer Programming Problems”, Algorithmic Operations Research Vol 7 (2012) pg. 13-20 to Hvattum et al.
Claim 4:
	Mokhtari, as shown above, teaches the limitations of claim 1.  Mokhtari does not explicitly state, but Hvattum teaches the following:
producing performance distribution profiles for the plurality of solvers (Hvattum pg. 14 col 1 ¶2 beginning “We examine this question by performing…”, pg. 15 col 1 ¶3-4  beginning “The various versions of the exact solvers are shown…”, pg. 18 Tables 8-9 details comparing XPRESS, CPLEX, and GUROBI and tabu search using the same classes to build test sets for each); and 
comparing the profiles using a distributed framework (Hvattum pg. 14 col 1 ¶2 beginning “We examine this question by performing…”, pg. 15 col 1 ¶3-4  beginning “The various versions of the exact solvers are shown…”, pg. 18 Tables 8-9 details comparing the XPRESS, CPLEX, and GUROBI results obtained from the various hardware and normalizing results that were performed on different computers for comparison).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include producing performance distribution profiles for the plurality of solvers; and comparing the profiles using a distributed framework as taught by Hvattum with the teachings of Mokhtari, with the motivation “to address the question of how the improvements in these methods affect their performance” (Hvattum pg. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
	Mokhtari, as shown above, teaches the limitations of claim 1.  Mokhtari does not explicitly state, but Hvattum teaches the following:
receiving from a user selections of one or more different solvers and/or one or more different initial solutions to compare utilizing a distributed framework (Hvattum pg. 14 col 1 ¶2 beginning “We examine this question by performing new computational experiments…”, pg. 15 col 1 ¶3-4 beginning “The various versions of the exact solvers are shown…” details the users choosing which solvers to compare solver results including XPRESS, CPLEX, and Gurobi and when comparing results across different hardware normalizing results).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from a user selections of one or more different solvers and/or one or more different initial solutions to compare utilizing a distributed framework as taught by Hvattum with the teachings of Mokhtari, with the motivation “to address the question of how the improvements in these methods affect their performance” (Hvattum pg. 15 col 1 ¶1 beginning “As stated earlier, our goal is to get…”).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving from a user selections of one or more different solvers and/or one or more different initial solutions to compare utilizing a distributed framework as taught by Hvattum in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al. in view of “Comparison of Commercial MIP Solvers and an Adaptive Memory (Tabu Search) Procedure for a Class of 0-1 Integer Programming Problems”, Algorithmic Operations Research Vol 7 (2012) pg. 13-20 to Hvattum et al., as applied to claim 4 above, and further in view of US patent application publication in view of US patent application publication 2020/0161863 A1 to Yang et al. in view of “Improving Large Scale Day-Ahead Security Constrained Unit Commitment Performance”, IEEE Transactions on Power Systems, Vol 31 (2016) to Chen et al.
Claim 5:
	Mokhtari in view of Hvattum, as shown above, teach the limitations of claim 4. With respect to the following:
wherein the profiles include: 
CPLEX cold start; 
CPLEX warm start from previous day; 
Gurobi cold start; and 
Gurobi warm start from a previous day.
Mokhtari, as shown in ¶[0062], ¶[0076-0080], details modeling startup cost functions include warmth state variables that include warm and cold which are mutually exclusive for each resource and time interval, based on its previous interval; and Hvattum, as shown in pg. 14 col 1 ¶2 beginning “We examine this question by performing…”, pg. 18 Tables 8-9 details profiles include CPLEX and Gurobi, but Mokhtari / Hvattum does not explicitly state that profiles include (1) Gurobi cold start, and Gurobi warm start, CPLEX cold start, and CPLEX warm start; and (2) warm start is from a previous day.
Regarding (1), Yang teaches these limitations, noting that dispatch begins by either beginning the first iteration by one of two start up modes including cold-start or hot-start for the optimal power flow model, and the models are solved using include either CPLEX or Gurobi solvers (Yang ¶[0014], ¶[0027], ¶[0056-57]), i.e. CPLEX cold start, CPLEX hot/warm start, Gurobi cold start, Gurobi hot/warm start; and KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding (2) warm start is from a previous day, Chen teaches this limitation starting the model from the previous day’s solution and commitments, and also providing lazy constraints with CPLEX and Gurobi, i.e. CPLEX warm start from previous day, Gurobi warm start from previous day (Chen pg. 4737 col 1 ¶1-2 beginning “The Binary Reduction approach can start with any commitment solution…”, pg. 4738 col 1 ¶7 beginning “This vertical decomposition approach…” and col 2 ¶5-6 beginning “In order to improve market efficiency…”, pg. 4741 col 1 ¶5 beginning “The Binary Reduction method…”). It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include warm start is from a previous day as taught by Chen with the teachings of Mokhtari in view of Hvattum in view of Yang, with the motivation to “quickly reach feasible solutions” (Chen pg. 4734 ¶4 beginning “For the work presented in this paper…”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2016/0098794 A1 to Mokhtari et al., as applied to claim 1 above, and further in view of US patent application publication 2020/0242188 A1 to Winger.
Claim 6:
	Mokhtari, as shown above, teaches the limitations of claim 1. Mokhtari does not explicitly state, but Winger teaches the following:
wherein the plurality of solvers are solved in parallel using a distributed framework (Winger ¶[0006], ¶[0010], ¶[0157], claim 10, claim 12, claim 18 details a plurality of solver cores each executing the linear programming / mixed integer programming models in parallel).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the plurality of solvers are solved in parallel using a distributed framework as taught by Winger with the teachings of Mokhtari, with the motivation of overcoming “system inefficiencies and scalability problems” (Winger ¶[0006]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the plurality of solvers are solved in parallel using a distributed framework as taught by Winger in the system of Mokhtari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Duplicate Claim Warning
Applicant is advised that should claim 10 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 11 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 14 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628